Stockton, J.
— By the fourteenth section of the charter, the city is invested with authority, among other things, “ to license, tax and regulate auctioneers, transient merchants, hawkers, pedlars, and pawn-brokers.” This is the portion of the act which the court held to be unconstitutional and void, on the ground that it imposed a penalty on “ transient merchants,” as such, and gave exclusive privileges to citizens within the corporation to do business, which other citizens temporarily residing in the city are prohibited from doing. A slight examination of the section of the act referred to, will, we think, sufficiently show that the district court was mistaken in the meaning given to it; and that the construction placed upon it, was wholly unauthorized. The legislature may undoubtedly confer upon the city council the power to tax ££ transient merchants,” doing business in the city ; and the act, for that purpose, so far from being regarded as an attempt to confer exclusive privileges upon one class of citizens, should rather be viewed as an attempt to equalize taxation, and to require all to contribute to the support of the city government. ,
Judgment reversed.